


110 HR 2231 IH: To amend title XVIII of the Social Security Act to exempt

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2231
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Allen (for
			 himself and Mr. Lewis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  complex rehabilitation products and assistive technology products from the
		  Medicare competitive acquisition program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Access to Complex Rehabilitation and Assistive Technology Act of
			 2007.
		2.Exemption of
			 complex rehabilitation and assistive technology from the Medicare competitive
			 acquisition program
			(a)In
			 generalSection 1847(a) of
			 the Social Security Act (42 U.S.C. 1395w–3(a)) is amended—
				(1)in paragraph (2)(A), by striking but
			 excluding and all that follows and inserting the following:
					
						but excluding—(i)class III devices
				under the Federal Food, Drug, and Cosmetic Act; and
						(ii)complex
				rehabilitation products and assistive technology products (described in
				paragraph (7)(A)) that are prescribed by a physician and provided by a supplier
				that is accredited by an independent accreditation organization designated
				under section 1834(a)(20)(B).
						;
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(7)Complex
				rehabilitation products and assistive technology products described
							(A)In
				generalFor purposes of
				paragraph (2)(A)(ii), complex rehabilitation products and assistive technology
				products described in this subparagraph are medically necessary adaptive
				seating, positioning, and mobility devices and speech generating devices that
				are evaluated, fitted, configured, adjusted, or programmed to meet the specific
				and unique needs of an individual with a primary diagnosis resulting from
				injury or trauma or which is neuromuscular in nature. Such a primary diagnosis
				includes spinal cord injury, traumatic brain injury, cerebral palsy, muscular
				dystrophy, spinal muscular atrophy, spina bifida, amyotrophic lateral
				sclerosis, multiple sclerosis, or any other disease or disability identified by
				the Secretary as requiring the use of such devices.
							(B)Establishment of
				medical necessityFor
				purposes of subparagraph (A), in establishing medical necessity of a device
				described in such subparagraph for the treatment of an individual, the
				Secretary shall consider whether the device is expected to be necessary for
				such treatment taking into account the diagnosis, prognosis, and functional
				need of the individual and the expected progression of the disease or
				disability
				involved.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as if included in the enactment of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173).
			
